DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2010/0070659).
With respect to claim 9, Ma discloses a process of charging a universal serial bus device having a connector with a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor (See Fig. 1, USB connection 110 has a VBUS, D+, D- and GND conductor lines connected to USB peripheral 114 which maps to a universal serial bus device), the process comprising: (a) determining that a charger is connected to the connector using a charger detection circuit coupled to the VBUS conductor by comparing a voltage at the DN conductor with a reference voltage (para 0023 and 0034, also see comparator 212 and VDAT_REF in Fig. 2A/B), the charger detection circuit including switching  circuitry coupled to the DP and DN conductors (para 0017 and 0027-0039, also see Fig. 2A/B, additionally see Fig. 5A, step 501, “detect cable insertion” and para 0077); (b) responsive to the voltage at the DN conductor being greater than the reference voltage (para 0034, also see VDAT_REF, comparator 212, and gate 210 in Fig. 2A/B), establishing a bidirectional I2C digital communications connection between the connected charger and a communications controller coupled to the DP and DN conductors, wherein the DP conductor is coupled to a serial data line and the DN conductor is coupled to a serial clock line (See Fig. 3 and para 0067; Processor 328 used for USB communications is part of FIC 322, which communicates over a communications bus which may “for example be an I2C bus”, showing the establishment of a bidirectional I2C communications connection; in an I2C bus the DP conductor is inherently coupled to a serial data line and a DN conductor is inherently coupled to a serial clock line, For a reference for this, see Paniagua Jr. et al., U.S. Patent Pub. No. 2009/0177906, Fig 6C and para 0064; in an I2C the D+ line is an SDA or serial data line, and the D- line is an SCL or serial clock line): (c) transmitting and receiving digital data between the charger and the communications controller on the DP and DN conductors (See para 0039 “In this regard, the peripheral device 202 may close the switching element 208 to apply VDP-SRC to D+ and sometime late, close the switching element 216 to determine the voltage on D- ” showing digital data exchange to identify a host port or a dedicated charging port); (d) configuring the charger with a charging capability matching a charging capability of the device (See para 0019-0022; because certain chargers can provide a range of power supplies, the device communicates with the charger for an appropriate power supply and then the charger supplies the selected value); and (e) receiving power on the connector at the configured charging capability from the charger (See para 0019-0022, once negotiations are finished, the host supplies charging power to the device).
With respect to claim 10, Ma discloses the process of claim 9, including: (a) monitoring the DN and DP connectors for communication of status change information from the charger; and (b) reconfiguring the charger according to any received status change information from the charger (See para 0019-0022; the device can renegotiate and adjust current limits through communications with the charger; these negotiations would be done through chirps on the DP and DN lines).
With respect to claim 12, Ma discloses the process of claim 9 in which exchanging data includes receiving charger capability information from the charger, reading charging capability information from a memory (See para 0069 “The port type detection module 324 may determine whether the attached USB port (either a charging host port or a dedicated charging port) or a standard host port. The result of the determined may be conveyed to the PMIC 302 where it may be stored in a register. Subsequently, the LDO 310 and the port type detection module 324 may be powered down or disabled”, the port type determination determines capability as a charger and implicitly shows that the capability can be stored in a memory and later accessed as needed allowing the port type detection module to power down and not be continually in use), and sending configuration information to the charger (See para 0019-0022, also Fig. 5B, implicitly disclosed by the charging negotiations is the sending of the selection of charging parameters to the charger).
With respect to claim 13, Ma discloses the process of claim 9 in which the exchanging data includes receiving messages in a processor over the bidirectional digital communications connection through the communications controller and sending messages from the processor over the bidirectional digital communications connection through the communications controller (See para  0019-0022 and 0067; processor 328 communicates through bidirectional communications circuit 326 for negotiations, and does so by sending and receiving messages).

Allowable Subject Matter
Claims 1, 3-8, 14, 16, 17, 19-21, and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Please see pages 1-2 (labeled pages 7-8) in the Applicant Arguments/Remarks Made in an Amendment filed 6/29/22, the terminal disclaimer filed 11/10/21 and approved 11/11/21, the allowable subject matter noted in the prior office action filed 4/1/22, the advisory action filed 6/27/22, and the claim language below.
Claim 1 recites an electronic device, comprising: a universal serial bus (USB) connector having a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor; a load coupled to the VBUS conductor and the GND conductor; charger detection circuitry coupled to the VBUS conductor, the DP conductor and the DN conductor, the charger detection circuitry having first, second and third control outputs; a processor having a DP connection coupled to the DP conductor and a DN connection coupled to the DN conductor for USB communications, and a control input coupled to the first control output; a controller having a first connection coupled to the DP conductor, a second connection coupled to the DN conductor, a third connection coupled to the processor, and a control input coupled to the second control output, the controller including bidirectional digital communication circuitry coupled to the first connection and the second connection for I2C communications; and switching circuitry coupled to the DP and DN conductors, coupled to the first and second connections, coupled to the DP and DN connections, and having a control input coupled to the third control output.
Claims 3-8 are dependent upon claim 1.
Claim 14 recites a Universal Serial Bus (USB) charger apparatus, comprising: a USB connector including a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor; a power supply coupled to the VBUS conductor and the GND conductor, and having a resistor array input; an I2C slave controller having a serial data line coupled to the DP conductor, a serial clock line coupled to the DN conductor, and a resistor array control output, the controller including bidirectional digital communication circuitry for communicating over the DP and DN conductors; a resistor array having a resistor array control input coupled to the resistor array control output, and a resistor array output coupled to the resistor array input of the power supply; and a memory coupled to the controller and configured to store charger capability information.
Claims 16 and 17 are dependent upon claim 14.
Claim 19 recites a process of charging a universal serial bus device having a connector with a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor, the process comprising: (a) connecting a charger to the device via the connector; (b) providing a default level of output power from a power supply in the charger to the device via the VBUS conductor and the GND conductor; (c) establishing a bidirectional digital communications connection between a communications controller in the charger and the device via the DP and DN conductors; (d) sending charger capability information to the device via the DP and DN conductors; (e) receiving configuration information from the device in the charger via the bidirectional digital communications connection on the DP and DN conductors including voltage and current supply information; (f) configuring the charging capability of the charger to match the configuration information; and sending charging power on the connector at the configured charging capability from the charger to the device.
Claims 20, 21, and 23 are dependent upon claim 19.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive or are moot.
With respect to claims 9, 10, 12, and 13, the applicant argues that Ma (US 2010/0070659) does not teach or disclose determining whether a charger is connected to the connector using a comparator to determine if the voltage at the DN conductor is greater than a reference voltage.
The examiner respectfully disagrees for the following reasons:  Concerning the arguments to the determination of whether a charger is connected and the use of a comparator to determine if the voltage at the DN conductor is greater than a reference voltage, please see the newly added citations above which were necessitated by amendment.  As seen in para 0034 and Fig. 2A of Ma, "the comparator 212 may comprise suitable logic, circuitry, and/or code that may be operable to compare the node 215 to the reference voltage VDAT_REF" and "In the instances that the switching element 216 is closed, the node 215 may be approximately equal to the voltage on the D- line and node 213 may be set to logic high level when D- is greater than VDAT_REF."  As noted in the final rejection filed 4/1/22, the Ma reference discloses a charger detection circuit including switching circuitry coupled to the DP and DN conductors in para 0017 which recites “Attachment may be indicated by a high-to-low transition of the charger detection signal. The high-to-low transition of the charger detection signal may be generated subsequent to detecting contact between one or both data lines of the USB device and one or both data lines of the attached port.”
As noted in the final rejection filed 4/1/22, it is unclear as to why the format for the term I2C is listed as I2C in some claims but not others (see claims 1, 3, and 14).  Since I2C is an alternative representation for I2C, there is no problem with that particular use of the term.  However, the specification also appears to only recite that term as I2C, and therefore the examiner is pointing out this inconsistency for clarity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859             

/EDWARD TSO/Primary Examiner, Art Unit 2859